Exhibit 10.8

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (the “License Agreement”), dated March 13, 2016 (the
“Effective Date”), is by and between NEURONEXUS TECHNOLOGIES, INC., a Michigan
corporation (hereinafter referred to as “Licensor”) and GREATBATCH LTD., a New
York corporation (hereinafter referred to as “Licensee”). The Licensor and the
Licensee are sometimes referred to herein collectively as the “parties” and
individually as a “party.”

 

WHEREAS, Licensor is the sole and exclusive owner of and has the right
to license to Licensee the Licensed IP (as defined below); and

 

WHEREAS, Licensor desires to grant, and Licensee desires to obtain, a license
with respect to the Licensed IP, including the Licensed Patent Applications (as
defined below) and Licensed Patents (as defined below), which are listed on
Exhibit A attached hereto, for applications outside the Field of Use (as defined
below); and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereby agree as follows:

 

Article I.

 

DEFINITIONS

 

Section 1.01     Capitalized terms utilized in this License Agreement and not
otherwise defined herein shall have the respective meanings assigned and
ascribed to them under this Article I, as follows:

 

(a)     “Action” shall have the meaning assigned and ascribed to such term in
Section 12.01.

 

(b)     “Affiliate” means, with respect to any Person, any other Person which
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. Without limiting the generality of the foregoing, a
Person shall be deemed to control another Person if any of the following
conditions is met: (a) in the case of corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the stock or shares having the
right to vote for the election of directors, and (b) in the case of
non-corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities. For purposes of this License Agreement,
in no event shall Licensee or any of its Affiliates be deemed Affiliates of
Licensor (or any of its Affiliates) nor shall Licensor or any of its Affiliates
be deemed Affiliates of Licensee (or any of its Affiliates).

 

(c)     “Bankruptcy Proceeding” shall have the meaning assigned and ascribed to
such term under Section 9.03(a) hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

(d)      “Business Day” means a day other than a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by
applicable law to be closed for business.

 

(e)     “Change of Control” means (i) a consolidation or merger of a party or
other change of control transaction (other than a merger to reincorporate a
party in a different jurisdiction) in which the shareholders or members, as
applicable, of a party immediately prior to such transaction do not continue to
hold a greater than 50% interest in the successor or survivor entity immediately
following such transaction, (ii) a transaction or series of transactions that
results in the transfer of more than 50% of the voting power of a party to an
unaffiliated Person or (iii) the sale, lease, transfer or other disposition of
all or substantially all of the assets of a party (which shall include any
effective transfer of such assets regardless of the structure of any such
transaction as a license or otherwise).

 

(f)     “Confidential Information” of a party means any and all information of a
confidential or proprietary nature disclosed by a party under this License
Agreement, whether in oral, written, graphic or electronic format, which
includes, but is not limited to, trade secrets, discoveries, ideas, concepts,
know-how, techniques, designs, specifications, drawings, diagrams, data,
business activities and operations, customer lists, reports, studies and other
technical and business information.

 

(g)     “Damages” shall have the meaning assigned and ascribed to such term in
Section 12.01.

 

(h)     “Effective Date” shall have the meaning assigned and ascribed to such
term in the recitals to this License Agreement.

 

(i)     “FDA” means the United States Food and Drug Administration or any
successor entity.

 

(j)     “Field of Use” means all neurostimulation (i.e. the delivery of
electrical energy to target specific nerve fibers which may be located in the
central nervous system and/or the peripheral nervous system and may be performed
via implantable or transcutaneous electrical stimulator technologies in order to
provide a therapeutic benefit.  Specific neurostimulation nerve targets may
include the spinal cord, sacral nerves and other peripheral nerves, deep brain
and/or cortical brain structures).

 

(k)     “Governmental Body” shall mean any (i) nation, state, county, city,
town, village, district or other jurisdiction; (ii) federal, state, provincial,
municipal, local, foreign or other government; or (iii) governmental or
quasi-governmental authority (including any governmental agency branch,
department, official or entity, and any court or other tribunal).

 

(l)     “Improvement” means any enhancement or modification to the technology
that is the subject of the Licensed IP.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

(m)     “Improvement Notice” shall have the meaning assigned and ascribed to
such term under Section 5.01.

 

(n)     “Improvement Patent” means all patent applications, and all patents
issuing therefrom that claim Improvements, have a filing date or were acquired
by, transferred or licensed to Licensor on or after the Effective Date and under
which Licensor has the right to grant the licenses granted hereunder.

 

(o)     “Indemnitee” shall have the meaning assigned and ascribed to such term
under Section 12.01.

 

(p)      “Intellectual Property” means U.S. and foreign patents, patent
applications, copyrights and copyright registrations and applications, mask
works and registrations thereof, know-how and Inventions.

 

(q)     “Invention” means any invention, discovery, know-how, copyright, trade
secret, data, information, technology, process or concept, whether or not
patented or patentable, and whether or not memorialized in writing.

 

(r)     “License Agreement” shall have the meaning assigned and ascribed to such
term in the recitals to this License Agreement.

 

(s)     “Licensed Patent Applications” shall mean those United States or foreign
pending patent applications listed on Exhibit A.

 

(t)     “Licensed Patents” shall mean those United States or foreign patents
listed in Exhibit A; together with any patents resulting from (i) a Licensed
Patent Application, (ii) any continuation, continuation-in-part, division,
reissue, and reexamination of such patents as of the Effective Date, or (iii)
any invention disclosure report arising from an Invention that has been
documented prior to or as of the Effective Date.

 

(u)     “Licensed Products” means any product the manufacture, use, offer for
sale, sale, distribution or importation of which by Licensee would, without this
License Agreement, infringe or contribute to the infringement of a claim of any
Licensed IP.

 

(v)     “Licensed IP” means the Licensed Patents, the Licensed Patent
Applications, and the Technical Know-How.

 

(w)     “Licensee” shall have the meaning assigned and ascribed to such term in
the recitals to this License Agreement.

 

(x)     “Licensor” shall have the meaning assigned and ascribed to such term in
the recitals to this License Agreement.

 

(y)     “Licensor Affiliate” means each Affiliate of Licensor.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

(z)     “Person” shall mean any individual, and any corporation, partnership,
sole proprietorship, company, firm, association, trust, or governmental agency.

 

(aa)     “Spin-off Date” shall mean the date that the capital stock of Nuvectra
Corporation is distributed to the stockholders of Greatbatch, Inc. as described
in Nuvectra Corporation’s Registration Statement on Form 10 filed with the
United States Securities and Exchange Commission on July 30, 2015, as further
amended.

 

(bb)     “Technical Know-How” shall include all concepts, methods, devices
and/or ideas directed or relating to the Inventions covered by the Licensed
Patents or Licensed Patent Applications, some of which may be described or
summarized in attached Exhibit A, as and to the extent presently configured, or
as may be disclosed in a Licensed Patent Application.

 

(cc)     “Term” shall have the meaning assigned and ascribed to such term under
Section 9.01.

 

(dd)     “Territory” shall mean the entire world.

 

LICENSE

 

Article II.

Section 2.01     Subject to the terms and conditions of this License Agreement,
the Licensor hereby grants to the Licensee, and the Licensee hereby accepts a
non-exclusive, right and license under the Licensed IP to use, make, have made,
offer to sell, sell, distribute and import Licensed Products in the Territory
during the Term for applications outside the Field of Use.

 

Section 2.02     Except for the rights and licenses granted by Licensor under
this License Agreement, this License Agreement does not grant to Licensee or any
other Person any right, title or interest by implication, estoppel, or
otherwise. Without limitation of the foregoing, nothing in this License
Agreement shall be construed as granting by implication, estoppel, or otherwise,
any right, title or interest in, to or under any Licensor or Licensor Affiliate
patent or patent application, other than the Licensed IP, regardless of whether
such other patents are dominant or subordinate to any Licensed IP. All rights,
titles and interests not specifically and expressly granted by Licensor
hereunder are hereby reserved.

 

Section 2.03     For the avoidance of doubt, the parties acknowledge and agree
that Licensor retains the right to fully exploit, and to have any Affiliates use
or otherwise exploit, the Licensed IP and any and all Inventions disclosed
and/or claimed in the Licensed Patent Applications and the Licensed Patents for
all applications within and outside the Field of Use. In addition, Licensee
shall not, and shall not permit any of its Affiliates to, use any Licensed IP
outside of the specific scope of the license granted to it under this License
Agreement.

 

Section 2.04     The parties agree that any Intellectual Property invented in
connection with a Licensed Product solely by or for Licensee during the period
commencing on the Spin-off Date and ending on the last day of the Term shall be
owned exclusively by Licensee. As used in this Section 2.04, “invented by or
for” Licensee means invented by an employee, consultant, or other agent of
Licensee.

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

Article III.

 

SUBLICENSES

 

 

Section 3.01     Licensor hereby grants to Licensee and its Affiliates the right
to sublicense any or all of its licensed rights to and under the Licensed IP in
accordance with the terms and conditions of this Agreement. Subject to the
provisions of this Article III, the granting of such sublicenses shall be at
Licensee’s sole and exclusive discretion and Licensee shall have the sole and
exclusive power to determine the identity of any sublicensee and the terms and
conditions of the sublicense.

 

Section 3.02     All sublicenses must be in a written agreement. Licensee shall
provide to Licensor a true, correct and complete copy of each sublicense
agreement entered into by Licensee, and any modification or termination thereof,
within ten (10) Business Days following such execution, modification or
termination.

 

Section 3.03     No sublicense of any Licensed IP granted by Licensee, an
Affiliate of Licensee or any other sublicensee shall exceed the scope of rights
granted to Licensee hereunder.

 

Section 3.04     Licensee shall require that all sublicense agreements granted
by it, an Affiliate of Licensee or any other sublicensee must: (a) include an
agreement by the sublicensee to be bound by the terms and conditions of this
License Agreement; (b) include Licensor’s right to enforce its rights in the
Licensed IP; (c) provide that the term of the sublicense thereunder shall not
extend beyond the Term; and (d) indicate that Licensor is a third party
beneficiary and entitled to enforce the terms and conditions of the sublicense.

 

Section 3.05     Upon termination of this License Agreement, if any sublicense
is in effect between Licensee or an Affiliate of Licensee and a third party
sublicensee, the Licensor, upon receipt of written notice from the sublicensee
within ten (10) Business Days after termination of this License Agreement,
agrees to negotiate in good faith with such third party sublicensee regarding
entry into a direct license agreement from the Licensor to such third party
sublicensee; provided, however, that Licensor is not required to negotiate in
good faith with such third party sublicensee if it is the cause of a breach that
resulted in the termination of this License Agreement or is itself in breach of
its obligations under its sublicense, this License Agreement or any supply
agreement entered into with Licensor.

 

Article IV.

 

PATENT RIGHTS; INTELLECTUAL PROPERTY

 

Section 4.01     For each Licensed Patent and Licensed Patent Application,
Licensor shall be solely responsible for the preparation, filing, prosecution
and maintenance thereof. Licensor shall pay all fees and expenses associated
with such prosecution and maintenance, and shall keep Licensee reasonably
informed of the filing and progress of all material aspects of the prosecution
of patent applications and the issuance of patents from such patent
applications. Licensor will consult with Licensee concerning any decisions which
could affect the scope or enforcement of any issued claims and shall notify
Licensee in writing of any additions, deletions or changes in the status of a
Licensed Patent or Licensed Patent Application. However, Licensor shall maintain
sole authority and discretion to make such decisions.

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

Section 4.02     In the event that Licensor decides to terminate prosecution of
a Licensed Patent Application or discontinue maintaining any Licensed Patent in
any country, then the Licensor shall provide the Licensee with prompt written
notice of such decision but, in any event, such notice shall be provided to
Licensee at least sixty (60) days before any known bar date or non-extendable
deadline. At any time after receiving such notice, Licensee may provide the
Licensor with written notice that Licensee wishes to assume control of the
prosecution of any such Licensed Patent Application or to maintain any such
Licensed Patent, as applicable, at the sole and exclusive expense of the
Licensee, and Licensor shall assign to Licensee any such Licensed Patent
Application and/or Licensed Patent. However, should Licensee fail to provide
such notice of its desire to assume control in time to take an action to
maintain such Licensed Patent Application and/or Licensed Patent, Licensor shall
not be liable to Licensee for damages based on any loss of rights to such
Licensed Patent Application and/or Licensed Patent. As a condition precedent to
the completion of any such assignment, the Licensee must grant to Licensor a
non-exclusive, royalty-free, perpetual right and license under such assigned
Licensed Patent Application and/or Licensed Patent to use, make, have made,
sell, offer to sell, distribute and import any products incorporating such
Licensed Patent Application and/or Licensed Patent within the Field of Use. If
the Licensee assumes such control or maintenance obligation, the Licensor agrees
to cooperate with the Licensee, its attorneys and agents in the prosecution of
such Licensed Patent Application and the maintenance of any Licensed Patent and
to provide the Licensee with complete copies of any and all documents and other
related materials that the Licensee deems necessary to undertake such control or
obligation.

 

Article V.

 

IMPROVEMENTS

 

Section 5.01     During the period commencing on the Effective Date and ending
on the Spin-Off Date, Licensor shall provide written notice to Licensee
(“Improvement Notice”) promptly after the filing date or, where applicable, the
effective date of any assignment or transfer to Licensor, of any relevant
Improvement Patents. The Improvement Notice shall include a copy of the relevant
patent application and such other details of the Improvement as would reasonably
be necessary to effectively evaluate the Improvement.

 

Section 5.02     If Licensee wishes to include any Improvement Patents
identified in an Improvement Notice as a Licensed Patent under this License
Agreement, Licensee shall provide written notice to Licensor specifying the
particular Improvement Patents that Licensee wishes to include as a Licensed
Patent no later than thirty (30) days after the Spin-off Date. Immediately upon
Licensee’s notice to Licensor, each Improvement Patent identified by Licensee in
the notice will be a Licensed Patent under this License Agreement.

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

Section 5.03      

 

 

(a)

All right, title and interest in and to any Improvement conceived, made or
reduced to practice by Licensee during the Term of this License Agreement, and
all of Licensee’s patents and patent applications claiming its Improvements
shall:

 

(i)     remain the sole and exclusive property of Licensee; and

 

(ii)     not be licensed to Licensor, unless the parties otherwise specifically
agree in writing.

 

 

(b)

All right, title and interest in and to any Improvement conceived, made, or
reduced to practice solely by Licensor during the Term of this License
Agreement, and all of Licensor’s patents and patent applications claiming its
Improvements shall:

 

(i)     remain the sole and exclusive property of Licensor;

 

(ii)     if first conceived, made, or reduced to practice, within the period
commencing on the Effective Date and ending on the Spin-off Date, such
Improvements shall be subject to Section 5.01 and Section 5.02; and

 

(iii) if first conceived, made, or reduced to practice, after the Spin-off Date,
such Improvements shall not be licensed to Licensee, unless the parties
otherwise specifically agree in writing.

 

 

Article VI.

 

ENFORCEMENT OF LICENSED PATENTS

 

Section 6.01     In the event of any third party infringement of any Licensed
Patent, the party hereto having knowledge thereof shall promptly notify the
other party of such infringement and provide it with all details of such
infringement that are known by such party. Thereafter, Licensor shall have the
sole right to determine the ways and means of addressing the third party
infringement. Licensor shall be entitled to receive and retain, for its own use
and benefit, any recovery awarded in any litigation related to such
infringement, including, without limitation, monetary damages.

 

Section 6.02     In the event that the Licensor elects not to take action or
otherwise fails to take action with respect to any third party infringement, the
Licensee may in its sole discretion and at its sole expense, and by counsel of
its own choice, bring suit to restrain such infringement, and shall be entitled
to receive and retain, for its own use and benefit, any recovery awarded in such
suit, including, without limitation, monetary damages; provided that Licensee
may not settle any claim without the consent of Licensor, which shall not be
unreasonably withheld or delayed, to the extent such settlement would result in
a material adverse change to the scope, validity, or enforceability of any of
the Licensed IP. In connection therewith, the Licensor agrees (a) to be joined
as a party in such litigation, if so required by law, and (b) that the Licensee
shall have full control of such litigation.

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

Section 6.03     Licensee shall not, directly or indirectly through one or more
of its Affiliates, challenge the validity of, take material and documented steps
to support any proceeding with intended effect of invalidating, or otherwise
attempt to limit the scope of any Licensed Patent or Licensed Patent
Application, in each case whether through post grant review, inter partes
review, ex parte reexamination or other method.

 

Section 6.04     The parties agree to use reasonable commercial efforts to
cooperate with one another in any litigation relating to third party
infringement.

 

Article VII.

 

MARKING AND REGULATORY CLEARANCES

 

Section 7.01     Licensee shall comply with the virtual patent marking
provisions of 35 USC § 287(a) by marking each Licensed Product sold in the
United States, or its packaging, labels, containers, displays or any associated
printed materials, as appropriate, manufactured by or on behalf of the Licensee,
with an internet address at which each Licensed Product covered by a Licensed
Patent is associated with one or more U.S. patent numbers having claims covering
the Licensed Product. Licensee shall include in all sublicense agreements, and
require in any sublicense agreement granted by it or any sublicensee, a patent
marking requirement substantially identical to this Section 7.01. On a
semi-annual basis, Licensor shall provide Licensee with an updated list of
Licensed Patents covering individual Licensed Products manufactured by or on
behalf of the Licensee.

 

Section 7.02     The parties acknowledge and agree that the Licensee shall have
the sole right to adopt and use trademarks of its own choosing with respect to
all Licensed Products manufactured and/or sold under this License Agreement and
that the Licensee shall own all right, title and interest to such trademarks.
The Licensee shall not use any trademark, service mark, trade name, corporate
name, or any other identifier of the Licensor, or any Affiliate of the Licensor,
in connection with the Licensed Products in any manner without the express
written consent of the Licensor.

 

Section 7.03     Licensee shall, at Licensee’s sole and exclusive expense,
comply with all regulations and safety standards concerning Licensed Products
developed and commercialized by or under the authority of Licensee, including,
without limitation, the regulations and safety standards of the FDA, and obtain
all necessary regulatory approvals from Governmental Bodies for the development,
production, distribution, sale and use of Licensed Products developed and
commercialized by or under the authority of Licensee, including any safety or
clinical studies; provided, however, that Licensor shall reasonably cooperate
with Licensee in obtaining any regulatory approvals from Governmental Bodies for
the development, production, distribution, sale and use of Licensed Products.
Licensee shall have responsibility for and provide suitable warning labels,
packaging and instructions as to the use for such Licensed Products.

 

 
- 8 -

--------------------------------------------------------------------------------

 

 

Article VIII.

 

ROYALTIES

 

Section 8.01     The parties agree that a royalty fee of $100 per year shall be
payable to Licensor by Licensee under this License Agreement in respect of the
Licensed IP (the “Royalty Fee”). The Royalty Fee shall be payable each year on
or before the anniversary date of this License Agreement; provided, however that
Licensee’s failure to pay the Royalty Fee shall not be considered a breach of
this License Agreement until thirty (30) days after receiving written notice of
non-payment from Licensor.

 

Article IX.

 

TERM AND TERMINATION

 

Section 9.01     This License Agreement and the license hereunder shall be
effective as of the Effective Date. This License Agreement shall, unless
terminated in accordance with the provisions of this Article IX, be and remain
in effect until the expiration of the last to expire Licensed Patent or the last
Licensed Patent Application that becomes abandoned, whichever is later (herein
referred to as the “Term”).

 

Section 9.02     In the event of any material breach of this License Agreement
by a party, the non-breaching party shall deliver written notice thereof to the
breaching party. The breaching party shall use all reasonable commercial efforts
to cure such material breach within thirty (30) days of notice from the
non-breaching party. If, within such period, the breaching party has not cured
such material breach, the non-breaching party shall have the right to terminate
this License Agreement upon ten (10) days’ prior written notice to the breaching
party. Notwithstanding the foregoing, if such material breach is capable of
being cured, but is not reasonably capable of being cured within the thirty (30)
day cure period, if the breaching party (i) proposes within such thirty (30) day
period a written plan to cure such material breach within a defined time frame
extending for a period not to exceed an additional sixty (60) days, and (ii)
makes good faith efforts to cure such material breach and to implement such
written cure plan, then the non-breaching party may not terminate this License
Agreement until the earlier of such time as the breaching party is no longer
diligently pursuing such cure in accordance with such plan or the end of such
additional period.

 

Section 9.03     Either party shall have the right to immediately terminate this
License Agreement, upon prior written notice to the other party, if the other
party: (i) becomes insolvent or generally fails to pay, or admits in writing its
inability to pay, its debts as they become due; (ii) applies for or consents to
the appointment of a trustee, receiver or other custodian, or makes a general
assignment for the benefit of its creditors; (iii) commences any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceedings
(each, hereinafter referred to as a “Bankruptcy Proceeding”); or (iv) has a
Bankruptcy Proceeding commenced against it and such Bankruptcy Proceeding is not
dismissed within thirty (30) days of the date of commencement thereof.

 

 
- 9 -

--------------------------------------------------------------------------------

 

 

Section 9.04     Immediately upon termination pursuant to this Article IX, the
Licensee shall cease and desist from making, having made, using, importing,
distributing, selling and/or offering to sell the Licensed Products; provided,
however, that Licensee shall be permitted to dispose of all Licensed Products
held as inventory and all Licensed Products in the course of manufacture at the
date of termination for a period of thirty (30) days after the date of
termination. In the event that this Agreement is terminated pursuant to Section
9.02 or 9.03,, the Licensor shall be free to grant to others exclusive rights
under any or all of the Licensed IP. Termination of this License Agreement for
any reason, or the expiration of this License Agreement, shall not relieve
either party from performing obligations incurred prior to such termination or
expiration.

 

Section 9.05     Neither party shall be in default hereunder by reason of any
failure or delay in the performance of its obligations hereunder where such
failure or delay is due to any cause beyond its reasonable control, including
strikes, labor disputes, civil disturbances, riot, rebellion, invasion,
epidemic, hostilities, war, terrorist attack, embargo, natural disaster, acts of
God, flood, fire, sabotage, loss and destruction of property or any other
circumstances or causes beyond such party’s reasonable control.

 

Section 9.06     The provisions of Articles I and Articles VIII through and
including Article XIV shall survive termination or expiration of this License
Agreement.

 

Article X.

 

REPRESENTATIONS AND WARRANTIES BY LICENSOR

 

Section 10.01     The Licensor, to its knowledge, represents, warrants and
covenants that:

 

(a)     The Licensor is a corporation duly incorporated, validly existing, and
in good standing under the law of the State of Michigan, and has full corporate
power to conduct the business in which it is presently engaged and to enter into
and perform its obligations under this License Agreement.

 

(b)     The Licensor has taken all necessary corporate action under the laws of
the State of Michigan and its certificate of incorporation and its bylaws to
authorize the execution and consummation of this License Agreement and, when
executed and delivered, this License Agreement shall constitute a valid and
legally binding agreement of the Licensor enforceable against the Licensor in
accordance with the terms hereof, except as may be limited by bankruptcy,
insolvency or other laws affecting generally the enforceability of creditors’
rights and by limitations on the availability of equitable remedies.

 

 
- 10 -

--------------------------------------------------------------------------------

 

 

(c)     Neither the execution and delivery of this License Agreement nor the
consummation of the transactions contemplated herein will violate any law, rule,
regulation, writ, judgment, injunction, decree, determination, award or other
order of any court, government or governmental agency or instrumentality,
domestic or foreign, binding upon the Licensor, or conflict with or result in
any breach of or event of termination under any of the terms of, or constitute a
default under or result in the termination of or the creation or imposition of
any mortgage, deed of trust, pledge, lien, security interest or other charge or
encumbrance of any nature pursuant to, the terms of any contract or agreement to
which the Licensor is a party or by which the Licensor or any of its assets and
properties are bound.

 

(d)     THE LICENSOR HEREBY DISCLAIMS ALL EXPRESS AND IMPLIED WARRANTIES,
INCLUDING THOSE OF NON-INFRINGEMENT, VALIDITY, FITNESS FOR A PARTICULAR PURPOSE
AND MERCHANTABILITY.

 

Article XI.

 

REPRESENTATIONS AND WARRANTIES BY LICENSEE

 

Section 11.01     The Licensee, to its knowledge, represents, warrants and
covenants that:

 

(a)     The Licensee is a corporation duly incorporated, validly existing, and
in good standing under the law of the State of New York, and has full corporate
power to conduct the business in which it is presently engaged and to enter into
and perform its obligations under this License Agreement.

 

(b)     The Licensee has taken all necessary corporate action under the laws of
the State of New York and its certificate of incorporate and its bylaws to
authorize the execution and consummation of this License Agreement and, when
executed and delivered, this License Agreement shall constitute the valid and
legally binding agreement of the Licensee enforceable against the Licensee in
accordance with the terms hereof, except as may be limited by bankruptcy,
insolvency or other laws affecting generally the enforceability of equitable
remedies.

 

(c)     Neither the execution and delivery of this License Agreement nor the
consummation of the transactions contemplated herein will violate any law, rule,
regulation, writ, judgment, injunction, decree, determination, award or other
order of any court, government or governmental agency or instrumentality,
domestic or foreign, binding upon the Licensee, or conflict with or result in
any breach of or event of termination under any of the terms of, or constitute a
default under or result in the termination of or the creation or imposition of
any mortgage, deed of trust, pledge, lien, security interest or other charge or
encumbrance of any nature pursuant to, the terms of any contract or agreement to
which the Licensee is a party or by which the Licensee or any of its assets and
properties are bound.

 

 
- 11 -

--------------------------------------------------------------------------------

 

 

Article XII.

 

INDEMNIFICATION & INSURANCE

 

Section 12.01     Licensor shall indemnify, defend and hold harmless Licensee
and its Affiliates, and their respective officers, directors, members, managers,
employees, agents, representatives, successors and assigns (each, an
“Indemnitee”) against all damages, costs, expenses, interest (including
prejudgment interest), losses, claims, demands, liabilities, deficiencies and/or
obligations, including, without limitation, reasonable fees and disbursements of
counsel (herein referred to, collectively, as “Damages”) arising out of or
resulting from any third party claim, suit, action or proceeding related to,
arising out of or resulting from Licensor’s breach of any representation,
warranty, covenant, agreement or obligation under this License Agreement (each
an “Action”).

 

Section 12.02     Licensor shall indemnify, defend and hold harmless each of the
Indemnitees against all Damages arising out of, resulting from or relating to
any Action involving a claim that any manufacture, use, sale, offer for sale,
distribution or importation of the Licensed IP or any Licensed Product outside
the Field of Use in the Territory, or the exercise of any rights or privileges
by Licensee granted to it under this License Agreement, infringes any patent or
other intellectual property right of any third party; provided that, Licensor
shall have no liability to Indemnitee with respect to any claim of infringement
that is based solely upon (a) the combination of a Licensed Product with any
other product or equipment not covered by the Licensed IP that is not reasonably
anticipated by Licensor unless such combination is necessary to practice the
Licensed IP and in such case, Licensor shall remain liable to the Indemnitee for
such infringement; (b) the customization of a Licensed Product by Indemnitee or
any other third party for another Person that is not reasonably anticipated by
Licensor unless such customization is necessary to practice the Licensed IP and
in such case, Licensor shall remain liable to the Indemnitee for such
infringement; and (c) the modification of a Licensed Product by Indemnitee that
is not authorized by Licensor and that is not reasonably anticipated by Licensor
unless such modification is necessary to practice the Licensed IP and in such
case, Licensor shall remain liable to the Indemnitee for such infringement.

 

Section 12.03     The Indemnitee shall within 30 days of such Indemnitee’s
notice of such Action notify the indemnifying party in writing of any Action and
cooperate with the indemnifying party at the indemnifying party’s sole cost and
expense. The indemnifying party shall immediately take control of the defense
and investigation of the Action and shall employ counsel reasonably acceptable
to Indemnitee to handle and defend the same, at the indemnifying party’s sole
cost and expense. The indemnifying party shall not settle any Action in a manner
that adversely affects the rights of any Indemnitee without the Indemnitee’s
prior written consent, which shall not be unreasonably withheld or delayed. The
Indemnitee’s failure to perform any obligations under this Section 12.03 shall
not relieve the indemnifying party of its obligation under this Section 12.03
except to the extent that the indemnifying party can demonstrate that it has
been materially prejudiced as a result of the failure. The Indemnitee may
participate in and observe the proceedings at its own cost and expense with
counsel of its own choosing.

 

Section 12.04     Licensee shall, at all times during the Term and for five (5)
years thereafter, obtain and maintain at its own expense the following types of
insurance, with limits of liability not less than those specified below:

 

(a)     Commercial general liability insurance against claims for bodily injury
and property damage which shall include contractual coverage and product
liability coverage, with limits of not less than $10,000,000 per occurrence and
$20,000,000 in the aggregate; and

 

 
- 12 -

--------------------------------------------------------------------------------

 

 

(b)     Workers compensation and employers’ liability with limits to comply with
the statutory requirements of the state(s) in which the License Agreement is to
be performed. The policy shall include employers’ liability for not less than
$5,000,000 per accident.

 

Licensee shall deliver certificates of insurance evidencing coverage to Licensor
promptly upon request after the execution of this License Agreement and upon
reasonably request thereafter. All policies provided for herein shall expressly
provide that such policies shall not be cancelled, terminated or altered without
at least thirty (30) days prior written notice to the Licensee, and Licensee
shall promptly notify the Licensor in the event that a policy provided for
herein is cancelled, terminated or altered.

 

Except for Damages resulting from the Licensor’s gross negligence or willful
misconduct, or arising from a breach of the Licensor’s confidentiality
obligations hereunder, the Licensor’s maximum liability for Damages arising out
of or resulting from any Action hereunder shall be $10,000,000 per occurrence
and $20,000,000 in the aggregate. Except for Damages resulting from the
Licensor’s gross negligence or willful misconduct, or arising from a breach of
the Licensor’s confidentiality obligations hereunder, in no event shall Licensor
be liable for any consequential, incidental, indirect, special, punitive or
exemplary damages (including, without limitation, lost profits, business or
goodwill) suffered or incurred by the Indemnitee. In no case shall Licensor be
liable for any damages arising out of the Indemnitee’s gross negligence or
willful misconduct.

 

Article XIII.

 

CONFIDENTIALITY

 

Section 13.01     Confidential Information provided by the disclosing party and
entitled to protection under this License Agreement shall be identified as such
by an appropriate marking of “Confidential Information” on any document
exchanged. If the disclosing party provides information other than in written
form, such information shall be considered Confidential Information only if (a)
the information by its nature would reasonably be considered of a confidential
nature or if the receiving party, due to the context in which the information
was disclosed, should have reasonably known it to be confidential, and (b)
either the disclosing party gives written notice within thirty (30) days of
disclosure that such information is to remain confidential or the disclosing
party had previously confirmed in writing that such information was
confidential.

 

 
- 13 -

--------------------------------------------------------------------------------

 

 

Section 13.02     Each party acknowledges that the other party claims its trade
secrets and other Confidential Information as special, valuable and unique
assets. During the Restricted Period for itself and on behalf of its officers,
directors, agents, and employees, each party agrees to the following:

 

(a)     The receiving party will use the Confidential Information only for the
purposes of exercising its rights or fulfilling its obligations under this
License Agreement and will not otherwise use it for its own benefit. In no event
shall the receiving party use less than the same degree of care to protect the
Confidential Information as it would employ with respect to its own information
of like importance which it does not desire to have published or disseminated.

 

(b)     The receiving party will not disclose any Confidential Information to
any third party or disclose to an employee unless:

 

(i)     such disclosure is reasonably necessary (A) for the filing or
prosecuting of Licensed Patents as contemplated by this License Agreement; (B)
to comply with the requirement of a Governmental Body with respect to obtaining
and maintaining regulatory approvals (or any pricing and reimbursement
approvals) of any Licensed Product; or (C) for prosecuting or defending
litigations as contemplated by this License Agreement;

 

(ii)     such disclosure is reasonably necessary to its members, officers,
directors, managers, employees, agents, consultants or contractors on a
need-to-know basis for the sole purpose of performing its obligations or
exercising its rights under this License Agreement; provided that in each case,
the disclosees must be bound by written obligations of confidentiality and
non-use consistent with those contained in this License Agreement;

 

(iii)     such disclosure is reasonably necessary to any bona fide potential or
actual investor, acquiror, merger partner, or other financial or commercial
partner for the sole purpose of evaluating an actual or potential investment,
acquisition or other business relationship; provided that in each case, the
disclosees must be bound by written obligations of confidentiality and non-use
consistent with those contained in this License Agreement; or

 

(iv)     such disclosure is reasonably necessary to comply with applicable law,
including regulations promulgated by applicable security exchanges, a valid
order of a court of competent jurisdiction, administrative subpoena or order;
provided, however, if the receiving party is subject to a valid order of a court
of competent jurisdiction, administrative subpoena or order requiring disclosure
of Confidential Information, then, prior to disclosing any such Confidential
Information, the receiving party shall promptly notify the disclosing party in
writing and, upon the disclosing party’s request, shall cooperate with the
disclosing party in contesting such request or in obtaining a protective order
or other similar injunctive relief.

 

(c)     The parties acknowledge that either or both parties may be obligated to
file a copy of this License Agreement with the United States Securities and
Exchange Commission or similar stock exchange authorities or other governmental
authorities. Each party shall be entitled to make such a required filing;
provided, however, that it requests confidential treatment of the commercial
terms and sensitive technical terms hereof and thereof to the extent such
confidential treatment is reasonably available to such party. In the event of
any such filing, each party shall provide the other party with a copy of this
License Agreement marked to show provisions for which such party intends to seek
confidential treatment and shall reasonably consider and incorporate the other
party’s comments thereon to the extent consistent with the legal requirements,
with respect to the filing party, governing disclosure of material agreements
and material information that must be publicly filed.

 

 
- 14 -

--------------------------------------------------------------------------------

 

 

(d)     For purposes hereof, the term “Restricted Period” means (a) in the case
of any Confidential Information that is designated as trade secrets of a
disclosing party (which designation can be made at any reasonable time by the
disclosing party), in perpetuity; and (b) in the case of other Confidential
Information of a disclosing party, during the Term and for a period of ten (10)
years thereafter.

 

Section 13.03     All information furnished under this License Agreement shall
remain the property of the disclosing party and shall be returned to it or
destroyed or purged promptly as requested by the disclosing party upon
termination of this License Agreement. All documents, memoranda, notes and other
tangible embodiments whatsoever prepared by the receiving party based on or
which includes Confidential Information shall be destroyed to the extent
necessary to remove all such Confidential Information upon the disclosing
party’s request. An authorized officer of the receiving party shall, upon
request, certify all destruction under this Section 13.03 in writing to the
disclosing party.

 

Section 13.04     The confidentiality obligations in this Article XIII shall not
apply to disclosed information that the receiving party can prove: (a) that the
receiving party knew at the time of disclosure, free of any obligation to keep
it confidential, as evidenced by written records; (b) that is or becomes
generally publicly known through disclosure without breach of confidentiality
obligations by the receiving party, (c) that the receiving party independently
developed without the use of any Confidential Information as evidenced by
written records; or (d) receiving party rightfully obtains from a third party
who has the right to transfer or disclose it.

 

Section 13.05     Notwithstanding anything to the contrary contained in this
License Agreement, neither party may initiate or make any public announcement or
other disclosure concerning the terms and conditions or the subject matter of
this License Agreement to any third party without the prior written approval of
the other party except as may be required by law. In those circumstances where
either party believes that any such disclosure is required by law, it shall (a)
notify the other party on a timely basis in advance and (b) use its best efforts
to seek confidential treatment of the material provisions of this License
Agreement to the greatest extent permitted by applicable law.

 

 
- 15 -

--------------------------------------------------------------------------------

 

 

Article XIV.

 

MISCELLANEOUS

 

Section 14.01      The parties intend for this License Agreement to be an
“executory contract” for purposes of Section 365(n) of the U.S. Bankruptcy Code
or any analogous provisions in any other country or jurisdiction. All rights and
licenses granted by Licensor under or pursuant to this License Agreement are,
and shall otherwise be deemed to be, for purposes of Section 365(n) of the U.S.
Bankruptcy Code or any analogous provisions in any other country or
jurisdiction, licenses of rights to “intellectual property” as defined under
Section 101 of the U.S. Bankruptcy Code. Licensee shall have the right to
exercise all rights and elections with respect to the Licensed IP. Without
limiting the generality of the foregoing, Licensor acknowledges and agrees that,
in the event of the commencement of a bankruptcy proceeding by or against any
Licensor (or any of Licensor’s Affiliates that own or hold any of the Licensed
Patents or Licensed Patent Applications) under the U.S. Bankruptcy Code or any
analogous provisions in any other country or jurisdiction, (a) subject to
Licensee’s rights of election, all rights and licenses granted to Licensee
hereunder will continue subject to the terms and conditions of this License
Agreement, and will not be affected, even by Licensor’s rejection of this
License Agreement, and (b) Licensee shall be entitled to a complete duplicate
(or complete access to, as appropriate) all such Licensed IP and embodiments of
Licensed IP comprising or related to any Licensed Product, and such Licensed IP,
if not already in Licensee’s possession, shall be promptly delivered to
Licensee, unless Licensor elects to and does in fact continue to perform all of
its obligations under this License Agreement.

 

Section 14.02     Neither party shall assign or otherwise transfer any of its
rights, or delegate or otherwise transfer any of its obligations or performance,
under this License Agreement, in each case whether voluntarily, involuntarily,
by operation of law or otherwise, without the other party’s prior written
consent, which consent shall not be unreasonably withheld or delayed; provided,
however, either party may, after providing the other party with prior written
notice of a proposed transfer or assignment, transfer or assign its rights under
the License Agreement to its successor-in-interest in connection with occurrence
of a Change of Control without the need to obtain the other party’s prior
written consent. In the event of a Change of Control of Licensor, Licensee’s
rights under this License Agreement shall continue unless agreed otherwise in
writing between the parties. Any purported assignment, delegation or transfer in
violation of Section 14.01 is void.

 

Section 14.03     Unless otherwise provided in this License Agreement, any
notice to be given hereunder shall be in writing and (a) delivered personally
(to be effective when so delivered), (b) mailed by registered or certified mail,
return receipt requested (to be effective four days after the date it is mailed)
or (c) sent by Federal Express or other overnight courier service (to be
effective when received by the addressee), to the following addresses (or to
such other addresses which any party shall designate in writing to the other
parties):

 

(a)     If to Licensor:

 

NeuroNexus Technologies, Inc.

5830 Granite Parkway

Suite 1100

Plano, Texas 75024

Attn: General Counsel

 

(b)     If to Licensee:

 

Greatbatch Ltd.

10000 Wehrle Drive

Clarence, New York 14031

Attn: General Counsel

 

 
- 16 -

--------------------------------------------------------------------------------

 

 

Section 14.04     This License Agreement and all exhibits attached hereto
contain the entire agreement between the parties hereto with respect to the
transactions contemplated hereby, and supersede all prior understandings,
arrangements and agreements, written or oral, with respect to the subject matter
hereof. No modification or amendments to this License Agreement shall be
effective unless in writing and signed by the party against which it is sought
to be enforced. The recitals hereto are true and correct, and are part of this
License Agreement.

 

Section 14.05     Each of the parties hereto shall bear such party’s own
expenses in connection with this License Agreement and the transactions
contemplated hereby, except as may otherwise expressly be set forth herein. It
is expressly understood that the parties are independent of one another and that
neither has the authority to bind the other to any third person or otherwise to
act in any way as the representative of the other, unless otherwise expressly
agreed to in writing signed by both parties hereto.

 

Section 14.06     Each of the parties hereto shall use such party’s commercially
reasonable efforts to take such actions as may be necessary or reasonably
requested by the other party hereto to carry out and consummate the transactions
contemplated by this License Agreement.

 

Section 14.07     This License Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws provisions thereof to the extent such principles or rules would
require or permit the application of the laws of any jurisdiction other than
those of the State of New York.

 

Section 14.08     The captions appearing herein are for the convenience of the
parties only and shall not be construed to affect the meaning of the provisions
of this License Agreement. All references in this License Agreement to Sections,
Articles and Exhibits refer to the Sections, Articles and Exhibits of this
License Agreement and exhibits attached hereto is hereby incorporated in and
made a part of this License Agreement.

 

Section 14.09   Each party acknowledges and agrees that any controversy which
may arise under this License Agreement is likely to involve complicated and
difficult issues, and therefore each such party hereby irrevocably and
unconditionally waives any right such Party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this License Agreement, or the transactions contemplated by this License
Agreement. Each Party certifies and acknowledges that (i) no representative,
agent or attorney of any other Party has represented, expressly or otherwise,
that such other Party would not, in the event of litigation, seek to enforce the
foregoing waiver, (ii) each party makes this waiver voluntarily, and (iII) each
Party has been induced to enter into this License Agreement by, among other
things, the mutual waivers and certifications in this SECTION 13.08.

 

 
- 17 -

--------------------------------------------------------------------------------

 

 

Section 14.10     The parties agree that irreparable damage would occur in the
event that any of the provisions of this License Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that, except where this License Agreement is terminated in
accordance with Article IX, the parties shall be entitled to seek an injunction
or injunctions to prevent breaches or threatened breaches of this License
Agreement and to specifically enforce the terms and provisions of this License
Agreement and any other agreement or instrument executed in connection herewith.
Each party waives any requirements for the securing or posting of any bond in
connection with any such remedy. The parties further agree that (i) by seeking
the remedies provided for in this Section 14.10, a party shall not in any
respect waive its right to seek any other form of relief that may be available
to a party and not otherwise specifically waived under this License Agreement,
including monetary damages in the event that this License Agreement has been
terminated or in the event that the remedies provided for in this Section 14.10
are not available or otherwise are not granted and (ii) nothing contained in
this Section 14.10 shall require any party to institute any proceeding for (or
limit any party’s right to institute any proceeding for) specific performance
under this Section 14.10 before exercising any termination right under Article
IX (and pursing damages after such termination) nor shall the commencement of
any action pursuant to this Section 14.10 or anything contained in this Section
14.10 restrict or limit any party’s right to terminate this License Agreement in
accordance with the terms of Article IX or pursue any other remedies under this
License Agreement that may be available then or thereafter.

 

Section 14.11     Each of the parties hereto (i) irrevocably consents to the
service of the summons and complaint and any other process in any action or
proceeding contemplated by Section 14.10 or otherwise in any way relating to
this License Agreement, on behalf of itself and/or officers, in accordance with
the notice provision set forth in Section 14.03 or in such other manner as may
be permitted by law, of copies of such process to such party, and nothing in
this Section 14.11 shall affect the right of any party to serve legal process in
any other manner permitted by law, (ii) irrevocably and unconditionally consents
and submits itself and its property in any action or proceeding to the exclusive
general jurisdiction of any state or federal court within the State of New York
in the event any dispute arises out of this License Agreement or the
transactions contemplated by this License Agreement, or for recognition and
enforcement of any judgment in respect thereof, (iii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other similar
relief from any such court, (iv) agrees that any actions or proceedings arising
in connection with this License Agreement or the transactions contemplated by
this License Agreement shall be brought, tried and determined only in a state or
federal court within the State of New York, (v) waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same and (vi) agrees that it will not bring any
action relating to this License Agreement or the license or other matters
covered by this License Agreement in any court other than the aforesaid courts.
Each of the parties agrees that a final judgment in any action or proceeding in
such court as provided above shall be conclusive and may be enforced in other
jurisdictions by suits on the judgment or in any other manner provided by law.

 

 
- 18 -

--------------------------------------------------------------------------------

 

 

Section 14.12     This License Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

Section 14.13     Any term or provision of this License Agreement that is
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
License Agreement, or any such terms in any other jurisdiction. If any provision
of this License Agreement is so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.

 

Section 14.14     Nothing in this License Agreement, express or implied, is
intended to confer on any Person other than the parties hereto, and their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this License Agreement.

    

Section 14.15     No waiver by any party of any of the provisions hereof shall
be effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this License
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

 

Section 14.16     This License Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. A signed copy of this License Agreement
delivered by facsimile, e-mail or other means of electronic transmission (to
which a PDF copy is attached) shall be deemed to have the same legal effect as
delivery of an original signed copy of this License Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 
- 19 -

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this License Agreement to be
properly executed and delivered as of the Effective Date.

 

 

NEURONEXUS TECHNOLOGIES, INC.

          By: /s/ Scott F. Drees     Name: Scott F. Drees      Title: President 
       

GREATBATCH LTD.

          By: /s/ Thomas J. Hook     Name: Thomas J. Hook    Title: CEO 

 

 

-20- 